Citation Nr: 1419828	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to January 23, 2008 and in excess of 40 percent thereafter for peripheral nerve involvement of the right lower extremity with foot drop. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).  In March 2012, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In a May 2012 decision, the Board, in pertinent part, denied entitlement to a disability rating in excess of 10 percent prior to January 23, 2008 and granted a disability rating of 40 percent, but no higher, from January 23, 2008, for peripheral nerve involvement of the right lower extremity.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's May 2012 decision regarding entitlement to an increased rating for peripheral nerve involvement of the right lower extremity and remanded the case to the Board for compliance with the Joint Motion.

In November 2013, the Board remanded this claim to the RO/AMC for further development consistent with the Joint Motion.  The claim has been returned to the Board for appellate review.  

The Board has not only reviewed the Veteran's claims file in the "VBMS" system, but also the Veteran's file on the "Virtual VA" system to systems to insure a complete review of the evidence.  






FINDINGS OF FACT

1.  From March 2, 2007 to January 22, 2008, the Veteran's peripheral nerve involvement of the right lower extremity resulted in incomplete paralysis of the external popliteal nerve, with moderate symptoms of pain, weakness, numbness, and hypoactive deep tendon reflexes.  

2.  Since January 23, 2008, the Veteran's peripheral nerve involvement of the right lower extremity has resulted in complete paralysis of the external popliteal nerve and right foot drop. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for peripheral nerve involvement of the right lower extremity, from March 2, 2007 to January 22, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8521 (2013).

2.  The criteria for a disability rating in excess of 40 percent for peripheral nerve involvement of the right lower extremity with foot drop, from January 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8520-8525 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in May 2007, with subsequent February and October 2008 letters, advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  Additionally, the Veteran was afforded VA examinations in June 2007 and August 2011 which were conducted in conjunction with a review of the Veteran's claims file and document the nature and severity of the Veteran's peripheral nerve involvement of the right lower extremity.  The Board notes that the August 2011 VA examiner provided a speculative diagnosis; however, there is no reason to doubt the credibility of the documented subjective and objective symptoms.  Therefore, the Board finds that the June 2007 and August 2011 VA examination reports are adequate reflections of the severity of the Veteran's symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, pursuant to the Board's November 2013 remand, the Veteran was afforded another VA examination in January 2014.  The January 2014 VA examination report documents the severity of the Veteran's peripheral nerve involvement of the right lower extremity in accordance with the remand directives.  

Further, the Board's November 2013 remand instructed the RO to obtain outstanding VA treatment records, which the Board notes have been obtained and are associated with "VBMS" file.  Under these circumstances, the Board finds that there has been substantial compliance with the November 2013 remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2012 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the nature and severity of the peripheral nerve involvement of the right lower extremity.  The Veteran was represented at the hearing by an accredited representative of the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria 

The Veteran has claimed entitlement to an increased rating for his service-connected peripheral nerve involvement of the right lower extremity, rated as 10 percent disabling prior to January 23, 2008, and 40 percent disabling thereafter.  

The Veteran was first granted entitlement to service connection for peripheral nerve involvement of the right lower extremity in a September 2005 rating decision.  In that rating decision the RO determined that the Veteran had right lower extremity radiculopathy secondary to his service-connected low back disorder and a 10 percent rating was assigned effective from January 26, 2005.  The Board notes that in a November 2011 rating decision, the RO changed the Diagnostic Code then assigned for the Veteran's peripheral nerve involvement from Diagnostic Code 8521 to 8522.  However, in the Board's May 2012 decision, it was determined that the evidence more clearly supported a rating under Diagnostic Code 8521 for impairment of the external popliteal nerve.  In a February 2013 rating decision, the RO implemented the Board's May 2012 decision and assigned a rating under Diagnostic Code 8521.  As will be discussed below, the Board finds that the Veteran's symptomatology is appropriately rated under Diagnostic Code 8521.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  

Diagnostic Code 8521 concerns impairment of the external popliteal (common peroneal) nerve.  Mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating.  Complete paralysis is manifested by symptoms such as foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Complete paralysis warrants a 40 percent disability rating.  38 C.F.R. § 4.124a.  

Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.  

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013). 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Court has held that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While a Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An effective date for a claim for increase may be granted prior to the date of claim if it is ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. §§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2)  (2012); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

III. Analysis

VA treatment records from the Sacramento and Seattle VA Medical Centers (VAMC), dated 2006 to the present, show that the Veteran receives consistent treatment for his peripheral nerve involvement of the right lower extremity.  The 2006 VA treatment records indicate that the Veteran's pain was effectively managed with his prescribed treatment.  

A March 2, 2007 VA treatment record shows that the Veteran complained of pain which radiated down his right lower extremity, with numbness in the ankle.  On examination, diffuse weakness was noted in the right leg, with deep tendon reflexes of 1+ (hypoactive) at the knee and ankle.  

VA treatment records from June and November 2007 show that the Veteran's reported symptomatology was consistent with his March 2007 complaint and that examination findings had remained unchanged.  

The Veteran was afforded a VA examination in June 2007.  At that time he reported pain that radiated from his lower back to his right buttock and leg.  The Veteran reported symptoms of weakness, stiffness, intermittent swelling, instability, locking, fatigue, and lack of endurance as a result of his low back pain and the pain that radiated into his right leg.  He denied the use of crutches, braces, canes, or corrective shoes.  He reported that he was unable to work as a result of his pain and was receiving California State Disability Insurance (SDI).  He denied any incapacitating episodes over the last 12 months.  The examiner noted that a previous magnetic imaging scan (MRI) showed mild soft tissue at the right posterior disk space with peripheral enhancement likely surrounding dilated proximal S1 nerve sheath.  

On examination, the Veteran was noted to have difficulty going from a sitting to a standing position.  He walked slightly leaned forward and had an antalgic gait.  Sensory function was noted to be intact.  Deep tendon reflexes were 1+ to 2+ (hypoactive to normal) below the waist.  No sensory deficit or muscle atrophy was noted in the bilateral lower extremities.  The examiner assigned a diagnosis of S1 radiculopathy of the right lower extremity related to his service-connected back disability.  

A VA treatment record dated January 23, 2008, shows that the Veteran was seen for acupuncture treatment and complained of pain, numbness, and weakness in his right lower extremity.  On examination, the right leg was noted to have decreased heel strike and decreased muscle strength.  The Veteran's provider noted that the Veteran's right leg weakness had increased; he was scheduled for an electromyography test (EMG), and a consult for an ankle-fixation orthotic (AFO) was ordered.  Subsequent VA treatment records note that the Veteran received his AFO in March 2008, which was intended to normalize his gait.  The Veteran continued to complain of pain and numbness in his right lower extremity and a diagnosis of right foot drop was consistently noted in the Veteran's medical history.  The Board notes that the official date of diagnosis of right foot drop is not of record; however, a September 2008 VA treatment record notes that the AFO, ordered in January 2008, was for right foot drop.  

The Veteran was afforded another VA examination in August 2011.  At that time, he reported pain in his right foot, right ankle, right thigh, right buttock, and lower back.  He reported symptoms of tingling and numbness, 8 out of 10 in severity; abnormal sensation, 8 out of 10 in severity; pain, 7 out of 10 in severity; anesthesia, 8 out of 10 in severity; and weakness, 8 out of 10 in severity.  He reported that his symptoms were constant and that he used a brace for his right foot.  He reported that his symptoms prevented long periods of driving.  

On examination, the Veteran was noted to have a slow gait and required the use of a foot brace and a cane.  He was noted to have generalized muscle weakness of the right lower extremity, but muscle wasting and muscle atrophy were not present.  Sensory deficit of the right lateral leg, right dorsal foot, right lateral foot, and back of the right thigh was noted.  Motor weakness of right foot extension, great toe extension, and right hip abduction were noted.  Reflexes of the right lower extremity, ankle and knee, were normal.  The examiner noted that the most likely peripheral nerve involved was the superficial peroneal nerve.  The examiner assigned a diagnosis of right foot drop with involvement of the superficial peroneal nerve.  

The Veteran was afforded another VA examination in January 2014.  At that time, the Veteran reported that his symptoms began in 2002, and progressively worsened.  He reported numbness and weakness in the right leg, with permanent loss of sensation in some areas of the right foot and right foot drop with significant loss of function.  On examination, the Veteran was noted to have an antalgic gait and required the use of a cane.  He was noted to have moderate symptoms of constant pain, paresthesias and/or dysesthias, and numbness.  Muscle strength testing showed knee extension was 5 of 5, ankle plantar flexion was 2 of 5, and ankle dorsiflexion was 2 of 5.  Muscle atrophy or trophic changes were not present.  Reflex examination showed that the right knee reflex was normal and the right ankle reflex was absent.  Sensory exam revealed decreased sensation at the right thigh/knee and right lower leg/ankle, and sensation was absent at the right foot/toes.  

The January 2014 examiner noted that the Veteran's peripheral nerve symptoms caused complete paralysis of the external popliteal nerve, the anterior tibial nerve, and the internal popliteal nerve.  Additionally, his symptoms caused severe incomplete paralysis of the posterior tibial nerve and moderate incomplete paralysis of the sciatic nerve and the musculocutaneous nerve.  The examiner also opined that the Veteran's peripheral nerve involvement did not cause functional impairment of an extremity such that no effective function remained other than which would be equally well served by an amputation with prosthesis.  The Veteran's peripheral nerve involvement was noted to result in functional impairment that caused limited mobility such that the Veteran would be unable to adequately perform any type of work that involved repeated ambulatory activities, but that he was able to manage his current employment which was sedentary in nature.  

Based on the evidence of record, the Board finds that from March 2, 2007, the date at which weakness and hypoactive deep tendon reflexes were first noted, to January 22, 2008, the peripheral nerve involvement of the Veteran's right lower extremity is best characterized as moderate incomplete paralysis, warranting a 20 percent disability rating.  In this regard, the Board notes that beginning March 2, 2007, VA treatment records consistently document that the Veteran's peripheral nerve involvement of the right lower extremity was shown to cause weakness and hypoactive deep tendon reflexes, with complaints of pain and some ankle numbness.  Additionally, on June 2007 VA examination, the Veteran reported that pain radiated from his low back into his right lower extremity causing various symptoms, including pain, numbness, and weakness.  The June 2007 VA examination noted that his deep tendon reflexes in the right lower extremity were hypoactive to normal; however, there were no sensory deficits noted at that time and the Veteran did not require the use of an assistive device for ambulation.  Therefore, the Board finds that from March 2, 2007 to January 22, 2008, the Veteran's peripheral nerve involvement of the right lower extremity caused moderate incomplete paralysis and a 20 percent disability rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The Board has considered assigning the Veteran a higher disability rating for the period from March 2, 2007 to January 22, 2008; however, the evidence of record fails to show that the Veteran's peripheral nerve involvement of the right lower extremity resulted in severe incomplete paralysis during that time period.  In this regard, the Board finds it significant that as of his June 2007 VA examination, the Veteran did not require the use of an assistive device for ambulation.  Further, there is no evidence that the Veteran suffered from any sensory deficit from March 2, 2007 to January 22, 2008, or that his deep tendon reflexes in the right lower extremity were more diminished than noted on June 2007 VA examination, at which point they were noted to range from hypoactive to normal.  Therefore, the Board finds that from March 2, 2007 to January 22, 2008, a disability rating in excess of 20 percent is not warranted for peripheral nerve involvement of the right lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

From January 23, 2008, the Board finds that a disability rating in excess of 40 percent for the peripheral nerve involvement of the Veteran's right lower extremity is not warranted.  In this regard, the Board notes that a 40 percent disability rating is the maximum schedular rating allowable pursuant to Diagnostic Code 8521, and such a rating is awarded for complete paralysis of the external popliteal nerve.  The Board notes that the VA treatment records indicate that the Veteran was diagnosed with right foot drop on January 23, 2008, when the AFO was ordered, and that he began to complain of increased weakness at that time.  Further, on January 2014 VA examination, the Veteran was specifically noted to have complete paralysis of the external popliteal nerve.  Therefore, the Board finds that as the Veteran is currently in receipt of a 40 percent disability rating from January 23, 2008, and that since such a rating is the highest allowable under Diagnostic Code 8521, a disability rating in excess of 40 percent is not warranted.  

The Board has considered assigning the Veteran a separate compensable disability rating under other Diagnostic Codes applicable to the peripheral nerves; however, such a rating is not appropriate.  The Board acknowledges that on January 2014 VA examination, the Veteran was noted to suffer various levels of impairment at the sciatic nerve, the external popliteal nerve, the musculocutaneous nerve (superficial peroneal), the anterior tibial nerve (deep peroneal), the internal popliteal nerve (tibial), and the posterior tibial nerve.  However, there is no indication from the record that the Veteran's reported symptoms (pain, weakness, numbness, and right foot drop) are attributable to the impairment of a specific nerve, but rather it appears that his symptoms are caused by the impairment of all the nerves involved.  As such, assigning the Veteran separate disability rating under other Diagnostic Codes for the symptoms of his peripheral nerve involvement of the right lower extremity would constitute pyramiding in violation of 38 C.F.R. § 4.14.  

The Board has considered whether the Veteran would be better served if his peripheral nerve involvement of the right lower extremity was rated under another Diagnostic Code applicable to the peripheral nerves.  As noted above, the Veteran's symptomatology is caused by impairment of several nerves in his right lower extremity; however, the currently assigned staged 20 percent and 40 percent disability ratings under Diagnostic Code 8521 are in fact equal or greater ratings than any rating that would be warranted under another Diagnostic Code.  Put another way, it is in the Veteran's best interest to evaluate the peripheral nerve involvement of his right lower extremity under Diagnostic Code 8521 as opposed to Diagnostic Codes 8520, 8522, 8523, 8524, and 8525.  

Further, the Board has considered assigning the Veteran a higher disability rating, for the entire period on appeal, under another Diagnostic Code.  In this regard, the Board notes that Diagnostic Code 8520 provides for a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve, which would be equal to the Veteran's 20 percent disability rating under Diagnostic Code 8521 for the period from March 2, 2007 to January 22, 2008.  As there is no indication the Veteran's symptoms were more severe than moderate during that time period, there would be no basis for awarding a higher disability rating under Diagnostic Code 8521 for that time.  Further, Diagnostic Code 8521 provides for disability ratings in excess of 40 percent for impairment of the sciatic nerve.  However, in order to warrant a disability rating in excess of 40 percent, there must be evidence of severe incomplete paralysis with marked muscle atrophy, which has not been shown in this case.  In this regard, the Board notes that on January 2014 VA examination, the Veteran was noted to have only moderate incomplete paralysis of the sciatic nerve, which would still only warrant a 20 percent disability rating under Diagnostic Code 8520.  Therefore, the Board finds that a disability rating in excess of either the 20 percent or 40 percent rating currently for peripheral nerve involvement of the right lower extremity is not warranted under Diagnostic Code 8520.  

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's peripheral nerve involvement of the right lower extremity are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for the peripheral nerve involvement of the right lower extremity.  As such the Board finds that the schedular ratings currently assigned encompass the symptoms and impairment shown throughout and that referral for extra-schedular consideration is not warranted.  Thun, id.

The Board notes that while the Veteran filed a previous claim for a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU), he specifically withdrew his appeal of such issue in a February 2012 statement and the record shows that he is currently employed.  Hence, the matter of entitlement to a TDIU is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  


ORDER

Entitlement to a disability rating of 20 percent for peripheral nerve involvement of the right lower extremity, from March 2, 2007 to January 22, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to a disability rating in excess of 40 percent for peripheral nerve involvement of the right lower extremity, from January 23, 2008, is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


